Case 9:19-cv-81160-RS Document 365 Entered on FLSD Docket 04/23/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




   APPLE INC.,

                         Plaintiff,

        v.

   CORELLIUM, LLC,

                       Defendant.



                    PLAINTIFF APPLE INC.’S RESPONSE TO
              DEFENDANT CORELLIUM LLC’S MOTION TO COMPEL
          INFORMATION REGARDING COMPETITIVE TECHNOLOGY OR,
            IN THE ALTERNATIVE, TO EXCLUDE SUCH INFORMATION
Case 9:19-cv-81160-RS Document 365 Entered on FLSD Docket 04/23/2020 Page 2 of 7



         Through its Motion to Compel Information Regarding Apple’s Competitive Technology,
  Corellium seeks extraordinary relief: it asks the Court to either order Apple to submit to discovery
  beyond the discovery cutoff or suffer the sanction of forfeiting all the evidence Apple timely
  produced relating                                                             Corellium’s motion,
  however, is as baseless as it is untimely.1 Apple did not “ambush” Corellium with undisclosed
  evidence. It fully complied with its discovery obligations, and has already produced information
  of any potential relevance regarding the technologies at issue.
         With respect to               the Court squarely ruled at the February 12, 2020 discovery
  hearing that Apple was not required to produce evidence relating to internal, non-competing
  technology. As the Court explained, such discovery is not relevant to any claim or defense in this
  action because the technology is not alleged to compete with Corellium, even if some of the
  technology is itself similar. See Ex. A at 297:22–298:23; ECF No. 152 at 2. And, consistent with
  its objection and this Court’s ruling,




                                 Corellium has not served a single discovery request directed at


                                            Notwithstanding Corellium’s intimations to the contrary,




         Corellium’s suggestion that it did not know about this technology is equally baseless.
  Apple produced nearly                                                                    beginning in
  January 2020, Ex. B, and Corellium specifically mentioned
                                                       Ex. C at 110:23–111:15. But Corellium failed
  to explore this topic with Mr. Krstić, or with
                                                                                       .    Instead of
  questioning    Apple     witnesses



  1
    Corellium’s motion cites only a single interrogatory. ECF No. 341 at 2. Any motion to compel
  responses to that interrogatory would have been due on April 2, 2020. See Local Rule 26.1(g)(1).


                                                   1
Case 9:19-cv-81160-RS Document 365 Entered on FLSD Docket 04/23/2020 Page 3 of 7



                                                                                  That is a problem of
  Corellium’s own making.
         Corellium has likewise known since this suit was filed that both the Apple Developer
  Program and Xcode are relevant. Apple’s initial and amended complaints both specifically
  identify the Apple Developer Program and Xcode as Apple products that compete with Corellium.
  ECF No. 1 ¶¶ 19–21; ECF No. 56 ¶¶ 20–22. And Apple repeatedly stated during the February 12,
  2020 hearing that, notwithstanding that its complaint alleged that Apple offered competing
  products, Corellium had not sought discovery regarding those products. See Ex. A at 202:21–
  203:4, 294:2–298:25. In 279 Requests for Admission, 129 Requests for Production, and 25
  Interrogatories, the words “Xcode” and “Apple Developer Program” do not appear once. And
  despite Apple identifying a witness knowledgeable on the “App[le] Developer Program” and
  “Xcode” back in September 2019, and identifying a second knowledgeable witness on April 1,
  2020, Corellium did not seek to depose either until after Apple named the second, Matthew Firlik,
  as a trial witness on April 6, 2020. See Ex. D at 3; Ex. E at 3; ECF No. 297.
         Corellium squandered its many opportunities to serve discovery requests or ask deposition
  questions about the information it now seeks to compel—information that is not of central
  relevance to this case in any event. And Corellium offers no authority for its alternate proposal
  that Apple should be sanctioned by excluding the responsive evidence it timely produced.
  Accordingly, Apple respectfully asks the Court to deny Corellium’s motion.
  I.     APPLE DID NOT UNFAIRLY FAIL TO DISCLOSE
         The premise of Corellium’s motion is that, despite Apple providing dozens of documents
  and three witnesses knowledgeable about                                , Corellium was somehow
  sandbagged because Apple did not
  Not so. Apple’s response to Interrogatory No. 18 was wholly proper. Corellium waived any
  motion to compel further response and, in all events, has otherwise obtained ample discovery
                                     and has suffered no prejudice.
         Interrogatory 18 asked Apple to “[d]escribe each technology that Apple has developed, or
  is currently developing, that is parallel (or similar) to the Corellium Apple Product.” Ex. F at 10.
  Apple objected in part to this request, explaining that it would not provide evidence regarding its
  internal, non-competitive “simulation” technology, consistent with the Court’s prior Orders on the
  subject. See id.; ECF No. 148 ¶ 2; ECF No. 152 ¶ 3. This objection by its terms includes


                                                   2
Case 9:19-cv-81160-RS Document 365 Entered on FLSD Docket 04/23/2020 Page 4 of 7




        Corellium did not ask the Court to overrule this objection.2 In light of Apple’s objections,




  Apple nevertheless endeavored to provide further information to Corellium by explaining that it
  would describe “the technologies that Apple offers to the public, or has announced it will offer to
  the public, and which it contends are competitive with the Corellium Apple Product.” Ex. F at 10–
  11. Apple noted, however, that it does not view the technologies it described as “parallel or similar
  to the Corellium Apple Product.” Id. at 11. Apple went on to describe both the Apple Developer
  Program and Xcode. It explained that the Apple Developer Program provides developers “with
  access to a range of Apple-created software development tools that allow the creation and testing
  of iOS apps,” and that Xcode “makes it possible to test apps on actual physical Apple devices.”
  Id.
           Notwithstanding Corellium’s protestations to the contrary,             is not responsive to
  Interrogatory 18—or to any other Corellium discovery request.




           In short,




                                                                     .3 But even more importantly,


  2
    Despite that objection, and as explained further below, Apple still produced documents
  discussing                      questioned Apple witnesses about them as well.
  3
   Corellium appears to recognize as much, since it uses the word “competitive” throughout its
  motion—a word that is conspicuously absent from Interrogatory 18.


                                                   3
Case 9:19-cv-81160-RS Document 365 Entered on FLSD Docket 04/23/2020 Page 5 of 7
Case 9:19-cv-81160-RS Document 365 Entered on FLSD Docket 04/23/2020 Page 6 of 7
Case 9:19-cv-81160-RS Document 365 Entered on FLSD Docket 04/23/2020 Page 7 of 7



                                                   Respectfully Submitted,
   Dated: April 23, 2020
                                                   s/ Martin B. Goldberg
   Michele D. Johnson*
   michele.johnson@lw.com                          Martin B. Goldberg
   LATHAM & WATKINS LLP                            Florida Bar No. 0827029
   650 Town Center Drive, 20th Floor               mgoldberg@lashgoldberg.com
   Costa Mesa, CA 92626                            rdiaz@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             LASH & GOLDBERG LLP
                                                   100 Southeast Second Street
   Sarang Vijay Damle*                             Miami, FL 33131
   sy.damle@lw.com                                 (305) 347-4040 / (305) 347-4050 Fax
   Elana Nightingale Dawson*
   elana.nightingaledawson@lw.com                   Emily L. Pincow
   LATHAM & WATKINS LLP                             Florida Bar No. 1010370
   555 Eleventh Street NW, Suite 1000               epincow@lashgoldberg.com
   Washington, DC 20004                             gizquierdo@lashgoldberg.com
   (202) 637-2200 / (202) 637-2201 Fax              LASH & GOLDBERG LLP
                                                    Weston Corporate Center I
   Andrew M. Gass*                                  2500 Weston Road, Suite 220
   andrew.gass@lw.com                               Weston, FL 33331
   Joseph R. Wetzel*                                (954) 859-5180 / (954) 384-2510 Fax
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice
                                 Attorneys for Plaintiff APPLE INC.




                                               6
